                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF OREGON
DAVID W. HERCHER                       1001 S.W. FIFTH AVENUE, # 700                   COLLIN M. COLE
  BANKRUPTCY JUDGE                       PORTLAND, OREGON 97204                           LAW CLERK
                                               (503) 326-1538                         DORIA D. ARNTSEN
                                                                                       JUDICIAL ASSISTANT


                                             November 2, 2018



    VIA ECF ONLY

    Tim Solomon                  Nick Henderson                  James Dumas

    Re:     Sunshine Dairy Foods Management, LLC, 18-31644-pcm11
            Karamanos Holdings, Inc., 18-31646-pcm11 / Settlement Conference (AMENDED)

    Counsel:

                    This letter confirms you have agreed to attend a settlement conference with me on
    Monday, December 3, 2018, at 9 AM at the U.S. Bankruptcy Court, 1001 S.W. 5th Avenue,
    Eighth Floor, Portland, Oregon. I understand that the subject will be the substantive
    consolidation motion, docket item 306 in the Sunshine (lead) case. By separate letter, I will
    address details of the conference.



                                                         Very truly yours,



                                                         DAVID W. HERCHER
                                                         Bankruptcy Judge

    DWH:dda




                        Case 18-31644-pcm11          Doc 525      Filed 11/02/18
